Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is entered into as of August 27, 2013 (the “Closing Date”) by and among Gold Reserve Inc., a corporation existing under the laws of the Yukon Territory, Canada (the “Company”), the parties set forth on Exhibit A attached hereto (each a “Stockholder” and collectively, the “Stockholders”) and any other Eligible Sellers (as defined below) who may become a party to this Agreement on or after the Closing Date. Capitalized terms not otherwise defined herein shall have the meanings set forth in the Subscription Agreements (as defined below). PRELIMINARY STATEMENTS A. The Stockholders are acquiring Common Shares pursuant to those certain Subscription Agreements for Units (the “Subscription Agreements”), each dated on or about August 27, 2013, by and between the Company, on the one hand, and each of the Stockholders individually, on the other hand. B. As a condition to consummate the transactions contemplated by the Subscription Agreements, the Company has agreed to enter into this Agreement with the Stockholders to set forth the registration rights to be granted by the Company to the Stockholders. AGREEMENT The parties, intending to be legally bound, agree as follows: 1.
